Judgment of the Supreme Court, Bronx County (Harold Silverman, J., at hearing; George Donald Covington, J., at trial), convicting defendant of robbery in the first degree, and sentencing him, as a persistent violent felony offender, to an indeterminate term of imprisonment of from 25 years to life, reversed, on the law, and the matter remanded for a new trial.
*184Defendant was convicted of the robbery and stabbing of a 69-year-old woman as she was about to enter her apartment, located at 209 East 165th Street in Bronx County, at approximately 1:30 p.m. on the afternoon of April 3, 1984. The victim’s screams were heard by Selvin Evans who testified that he looked through the peephole of his apartment door and saw the left side of the attacker’s face as he held the victim. After coming to the victim’s aid, he stated that he saw the attacker again from a distance of about 15 feet when the man turned and faced him after running down the stairs.
Theodosia Mathis, who was outside on the street, testified that she also heard screams and recognized her friend’s voice. She observed a man leaving the building, clutching something under his right arm. She ran after him as he ran towards Sherman Avenue and yelled, "Someone stop him because he just mugged Miss Lee.” She continued to observe the man from the corner as he ran down Sherman Avenue until he turned right onto 166th Street.
Maximiliano Zayas testified that he and another witness, Larry Holland, who was not called by the People, were around the corner from the victim’s apartment in front of 1055 Sherman Avenue, located approximately 100 feet from the intersection with 165th Street, where they saw a woman pointing and yelling "Stop that man, stop that man, he just mugged Miss Lee.” The man, whom Zayas later identified as defendant in a show-up, ran north on Sherman Avenue on the opposite side of the street and, at a point directly in front of Mr. Zayas, pointed towards the corner of 165th Street and Sherman Avenue and yelled, "Call the police, call the police, somebody’s just been stabbed.” Zayas stated that defendant, whom he observed traverse the entire block, carried an object under his right arm with a burgundy strap hanging from it. The weather was bright and clear and the witness’ view was unobstructed.
Detective Investigator ("DI”) Charles Engel testified that he and his partner, John Murphy, were travelling in an unmarked car which was stopped at a light, facing south on Sherman Avenue at the intersection with 166th Street. He observed a man, whom he identified as defendant, running north towards them carrying something concealed under his arm. Defendant made a right turn heading east along 166th Street and turned left onto Grant Avenue, heading north. The DI’s made a left onto 166th Street and followed defendant around the corner to the vicinity of 1117 Grant Avenue, where they exited their vehicle with their shields exposed, *185identified themselves as police officers and ordered defendant to stop. Defendant halted and turned around, keeping his right hand under his jacket. DI Engel observed a strap hanging from the jacket and heard his partner say, "He has a gun.” The officers drew their weapons and approached defendant, who threw a maroon pocketbook with a strap at DI Murphy. The officers attempted to restrain defendant, but he broke free and ran back down to 166th Street and turned left, heading east, pursued on foot by DI Murphy. Engel followed them down 166th Street by car, turning left onto Morris Avenue, where defendant went into an alleyway at number 1109, located on the west side of the street. The officers ran to the back of the alley but "lost sight” of defendant.
Engel and Murphy then drove to 166th Street and Morris Avenue where they encountered two uniformed officers with a black female witness in the back seat of their squad car (Mathis). The uniformed officers informed them that an elderly woman had been stabbed and her pocketbook stolen. Engel and Murphy realized that the description of the suspect and his clothing matched the appearance of the man they had been chasing. DI Engel and his partner proceeded to the crime scene where they saw the victim lying on the sidewalk. She was receiving aid from Emergency Medical Service personnel who told them that her injuries were serious and that she might have been stabbed in the heart.
The officers started a search of the area and, after about four minutes, returned to the location where they had lost sight of defendant, parked the car and walked up the alleyway. There, Engel testified, he saw defendant, crouching behind a car parked on the other side of the alley and looking straight at him. DI Murphy explained that the officers proceeded down the alley, went behind the building and walked back up an alley on the other side which leads back to Morris Avenue. It is here that they encountered defendant. Upon confronting him, the officers managed to detain him but were unable to subdue him and place him in handcuffs until other officers arrived and rendered assistance. A grey jacket matching the description of the one worn by the fleeing suspect was discovered on the ground in front of the car. A blood-stained knife was found lying underneath the front bumper.
Show-up identifications were conducted at Lincoln Hospital where the victim had been taken for treatment of her injuries. As she was unable to identify defendant at trial, evidence of her prior identification of defendant was admitted pursuant to CPL 60.25. Detective Investigator Engel testified that defen*186dant was struggling and yelling, exclaiming at one point, "Tell them I didn’t do it, I didn’t do it, I didn’t mean to hurt anybody.” From his position behind defendant, Engel did not hear the victim identify defendant as her assailant. However, his partner, Murphy, and the victim herself both testified that she made a positive, in-hospital identification of defendant as the man who stabbed and robbed her.
Maximiliano Zayas also testified that he was brought to Lincoln Hospital to identify defendant. He was accompanied by Larry Holland, who did not testify. He and Holland were transported from the Precinct House, where they had been looking through photographs, to the hospital emergency room where defendant was exhibited to them in a hallway, in handcuffs and in the custody of uniformed officers.
The victim’s description of defendant was not entirely consistent with his appearance. Upon cross examination, she admitted that she had told police that her attacker wore a black, leather jacket when a grey, cloth jacket was recovered from the alley where defendant was apprehended. She also stated that her attacker had no beard or mustache when a photograph taken shortly after defendant’s arrest shows him to have both. Moreover, neither Theodosia Mathis nor Maximiliano Zayas described the fleeing suspect as having a beard, although both did state that his complexion was "very dark.”
It was the theory of the defense that the description of the man observed running away from the crime scene who was pursued by Detective Investigators Engel and Murphy did not match the description of defendant who, following an interval of some 15 or 20 minutes, was arrested by them in the alley. Defendant contends that the show-up identifications made at the hospital by the victim and by Zayas should have been suppressed.
While exigent circumstances justified the identification made by the victim at the hospital (People v Riley, 70 NY2d 523, 529; People v Rivera, 22 NY2d 453, 455), there was no reason for the use of unnecessarily suggestive procedures in obtaining an identification from any other witness (People v Styles, 156 AD2d 223, 224; see also, People v Adams, 53 NY2d 241, 249). Given the identification made by the victim, the procedure employed is not rendered tolerable in the interest of prompt identification (People v Love, 57 NY2d 1023, 1024). The showup was not proximate to the commission of the crime in either time or space (cf., People v Bruja, 50 NY2d 366, 372) and, in any event, neither the People nor the dissent have *187indicated any reason that conducting a lineup would have been unduly burdensome (People v Riley, 70 NY2d 523, 529-531, supra; People v Styles, supra, at 224). Finally, it cannot be said that the record contains a sufficient independent basis for the identification of defendant to render the error harmless (People v Adams, supra, at 252). The viewing of defendant by Zayas, in handcuffs and in the custody of uniformed officers, in the hallway near the victim’s hospital room renders the circumstances highly suggestive and requires suppression.
Further error was committed when the court marshalled the evidence in a manner prejudicial to the defense (see, People v Shaw, 160 AD2d 393). Several pages of the record are devoted to the People’s identification evidence against defendant and a mere two sentences to the defense of misidentification. Moreover, while repeatedly emphasizing the victim’s in-hospital identification of defendant as her assailant, the court failed to mention the inconsistencies in her description of his jacket and facial hair, rendering the charge unbalanced (People v Hall, 155 AD2d 344, 346). The court also summarized the circumstantial evidence without any mention of defendant’s position that he was not the same man who struggled with the police, abandoning the victim’s pocketbook, and who later discarded the knife and jacket in the alley (see, People v Roman, 149 AD2d 305, 307). Given the importance of the identification issue and the inability of the victim to identify defendant at trial, these errors cannot be considered harmless.
Finally, the court’s constant and detailed recitation of the charges against defendant in the course of instructing the jury unduly inflamed the passions of the jurors and deprived defendant of a fair trial.
We have examined defendant’s other contentions and find them to be without merit. Concur—Rosenberger, J. P., Wallach and Rubin, JJ.